UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6319



ROBERT BYNUM,

                                            Plaintiff - Appellant,

          versus


W. W. BRADFORD, Sheriff; NORTHHAMPTON COUNTY
JAIL; GLENDA GARVIS, R.N.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1932-AM)


Submitted:   May 9, 2002                    Decided:   June 3, 2002


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Bynum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Bynum, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).      We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Bynum v. Bradford, No.

CA-01-1932-AM (E.D. Va. filed Jan. 28, 2002, entered Jan. 30,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2